
	

113 S2035 IS: Suicide Prevention Research INnovaTion Act
U.S. Senate
2014-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2035
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide funding to the National Institute of Mental Health to support suicide prevention and
			 brain research, including funding for the Brain Research Through Advancing
			 Innovative Neurotechnologies (BRAIN) Initiative.
	
	
		1.Short title
			This Act may be cited as the
		  Suicide Prevention Research INnovaTion Act or the SPRINT Act.
		2.Suicide prevention and brain researchSubpart 16 of part C of title IV of the Public Health Service Act (42 U.S.C. 285p et seq.) is
			 amended by  adding at the end the following:464U–1.Funding for suicide prevention and brain research(a)In generalThe National Institute of Mental Health shall use the funds made available to such institute under
			 subsection (b) exclusively for the purpose of conducting and supporting—(1)research on the determinants of self-directed and other violence in mental illness, including
			 studies designed to reduce the risk of self-harm, suicide, and
			 interpersonal violence, especially in rural communities with a shortage of
			 mental health services; and(2)brain research through the Brain Research Through Advancing Innovative Neurotechnologies (BRAIN)
			 Initiative.(b)Authorization of appropriationsIn addition to amounts otherwise made available to the National Institute of Mental Health,
			 including amounts appropriated under  section 402A(a), there are
			 authorized to be
			 appropriated to such institute $40,000,000 for
			 each of fiscal years 2015 through 2019 to carry out this section..
		
